Title: From Thomas Jefferson to the County Lieutenant of Henrico, 19 April 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond April 19th. 1781

It being possible that the enemy may be destined for this place we have advised the Auditors, Treasurer, Register, Clerks of the Assembly, Chancery and General Court, the Clothier and Commissary of Naval Stores to prepare their Papers &c. for Removal. The same is doing with the Papers of the Council, War and Navy Office. As no persons can do this but the Clerks of those Offices and their presence with the Papers will be necessary on their Removal, you will be pleased to consider them as permitted by me to attend to those Duties and not to embody with the Militia of the County. I am &c.,

T. J.

